Filed 5/19/14 P. v. Kennedy CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B251316
                                                                           (Super. Ct. No. YA085573)
                 Plaintiff and Respondent,                                 (Super. Ct. No. YA087043)
                                                                             (Los Angeles County)
v.

BERNARD CLAYTON KENNEDY,

                   Defendant and Appellant.



                   Bernard Clayton Kennedy appeals from the judgment following his plea of no
contest in a consolidated case to two counts of first degree residential burglary. (Pen. Code,
§ 459.)1 Pursuant to the negotiated plea, appellant admitted a prior strike conviction for
first degree burglary (§§ 667, subds. (b) - (i); 1170.12, subds. (a) -(d)), was sentenced to
eight years state prison, and was ordered to pay a $280 restitution fine (§ 1202.4, subd. (b)),
a $280 parole revocation fine (§ 1202.45), a $80 court operations assessment (§ 1465.8,
subd. (a)(1)), a $60 criminal conviction assessment (Gov. Code, § 70373), a $10 crime
prevention fund fine (§ 1202.5), and victim restitution (§ 1202.4, subd. (f)).
                   Appellant filed a notice of appeal and a request for certificate of probable
cause which was granted by the trial court. (§ 1237.5, subd. (a).) The request for certificate
of probable cause alleged that appellant was under medication when the change of plea was

1   All statutory references are to the Penal Code unless otherwise stated.
entered. The record shows that appellant conferred with counsel before the change of plea
and that appellant expressly, knowingly, understandingly, and intelligently waived his
constitutional rights with a full understanding of the nature and consequences of the change
of plea and agreed upon sentence. (§1018; Boykin v. Alabama (1969) 395 U.S. 238, 243 [23
L.Ed.2d 274]; In re Tahl (1969) 1 Cal.3d 122, 132; see e.g., People v. Fairbank (1997) 16
Cal.4th 1223, 1254.)
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On April 1, 2014, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                                   Eric C. Taylor, Judge

                           Superior Court County of Los Angeles

                           ______________________________


            California Appellate Project, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Respondent.




                                            3